i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00240-CR

                                           Michelle REYES,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CR-11396W
                             Honorable Ernest Acevedo, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 7, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal. The

motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH